Exhibit 10.1
SEVERANCE AGREEMENT AND RELEASE AND WAIVER OF CLAIMS
     This Severance Agreement and Release and Waiver of Claims (this
“Agreement”) is made and entered into as of this 27th day of February 2009, by
and between Jerry Pientka (hereinafter referred to as “Employee”) and First
Industrial Investments, Inc. (hereinafter referred to as “Employer”).
RECITALS

A.   Employee has been employed by Employer.   B.   Employee’s employment with
Employer will be terminated, effective February 27, 2009 (the “Termination
Date”).   C.   The parties desire an amicable separation and to affect such
desire Employer offers Employee a severance package if Employee agrees to settle
and compromise any and all claims and issues Employee has, or may have, or may
claim to have against Employer.

AGREEMENTS
     NOW, THEREFORE, in consideration of the recitals and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
Section 1. Termination of Employment. Employee’s employment with Employer is
terminated, effective February 27, 2009.
Section 2. Severance Payment. In consideration for the promises made in this
Agreement, Employer agrees to pay Employee a severance payment of $60,000.00
(the “Severance Payment”), payable in one lump sum within ten (10) days
following the Effective Date (as defined in Section 9 below). The Severance
Payment is subject to all applicable reporting and deductions. Employee
expressly agrees, understands and acknowledges that some or all of the Severance
Payment provided Employee under this Section 2 constitutes pay in excess of that
to which a separated employee of Employer would be entitled without entering
into this Agreement. Employee acknowledges that the above pay, along with the
other promises set forth in this Agreement, are being provided by Employer as
consideration for Employee entering into this Agreement, including the release
of claims and waiver of rights provided for in Section 8.
Section 3. Bonus Payment. Employer agrees to pay the Employee a bonus payment in
accordance with Employee’s employment contract equal to $253,117, payable in one
lump sum within ten (10) days following the Effective Date (as defined in
Section 9 below). The Bonus payment is subject to all applicable reporting and
deductions.

 



--------------------------------------------------------------------------------



 



Section 4. HealthCare Coverage. For 3 month(s) beginning on March 1, 2009,
Employer will pay Employee’s COBRA premiums pertaining to coverage for the
health and dental insurance benefit programs in which Employee participated on
the Termination Date, to the extent Employer’s insurer permits. However,
Employee agrees to immediately notify Employer if Employee obtains other
employment during the Benefit Period which offers health and dental insurance to
Employee. Employer’s obligation to continue COBRA premiums on behalf of Employee
shall cease upon Employee’s eligibility for health and dental insurance with
Employee’s other employment.
Section 5. No Other Payments. Employee agrees that, other than the payments
specified in Sections 2 through 4 herein, Employee will not be entitled to, and
will make no claims for, any other payments. No additional Paid Time Off, or
other benefits, shall accrue following the Employee’s Termination Date.
Section 6. Vacation Pay and Expense Reimbursement. Employer agrees to pay
Employee’s accrued but not taken vacation pay and to reimburse Employee for all
appropriate expense reimbursements submitted in accordance with Employer’s
policy regarding expense reimbursements. Employee agrees to submit such expenses
no later than March 13, 2009. Payment will be made on the first regularly
scheduled pay period following the Employee’s Termination Date.
Section 7. Employee Conduct. Employee agrees that, at all times following the
signing of this Agreement, Employee shall not engage in any vilification of or
calumny against Employer, and shall refrain from making any false, negative,
critical or disparaging statements of any kind, implied or expressed, concerning
Employer, including, but not limited to, management style, methods of doing
business, the quality of products and services, role in the community, financial
condition or treatment of employees. Employee further agrees to do nothing that
would damage Employer’s business reputation or good will.
Section 8. Release of Claims and Waiver of Rights. In return for the receipt of
the entirety of the consideration described in Sections 2, and 3, Employee, for
Employee and Employee’s heirs, executors, spouse and administrators, hereby
releases and forever discharges Employer, its parent, affiliates, subsidiaries,
members, predecessors and all other related business entities, their past and
present owners, officers, directors, agents, shareholders, attorneys and
employees from any and all claims or causes of action of any type arising out of
Employee’s employment with Employer or the termination thereof that Employee had
or now has including, without limitation, claims arising under the Family and
Medical Leave Act (“FMLA”); Age Discrimination In Employment Act (“ADEA”); Title
VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000 et seq. (as amended)
(“Title VII”); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights
Act of 1991, Pub. L. No. 102-166; the Occupational Safety and Health Act; the
Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.; the Equal Pay Act; the
Employee Retirement Income Security Act (“ERISA”); Federal Executive Order
11246; the Americans With Disabilities Act (“ADA”); the Illinois Human Rights
Act; the Cook

 



--------------------------------------------------------------------------------



 



County Human Rights Ordinance; the Chicago Human Rights Ordinance; and/or any
other federal, state or local statute, law, ordinance, regulation or order,
and/or the common law, including wrongful termination, assault, battery,
retaliatory discharge, or defamation. Employee agrees to release and waive the
right to file or participate as a class member in any claims or lawsuits
against, and agrees not to file any lawsuit, or take legal action against
Employer, its parent, subsidiaries, members, predecessors, affiliates and/or
other related business entities, their past and present owners, officers,
directors, shareholders, agents, attorneys, or employees relating to claims
released by this Agreement or Employee’s employment with Employer. Employee
agrees not to accept any monetary compensation as a result of filing any charge
against Employer, its parent, subsidiaries, members, predecessors, affiliates
and/or other related business entities, their past and present owners, officers,
directors, shareholders, agents, attorneys, or employees, and to not accept any
monetary compensation as a result of any third party filing any such charge
against Employer, its parent, subsidiaries, members, predecessors, affiliates
and/or other related business entities, their past and present owners, officers,
directors, shareholders, agents, attorneys, or employees. Employee warrants and
represents that Employee has not filed or otherwise initiated against Employer,
its parents, subsidiaries, members, predecessors, affiliates and/or other
related business entities, their past and present owners, officers, directors,
shareholders, agents, attorneys, or employees any litigation, lawsuit,
administrative charge or other action and that none is so pending.
This Paragraph does not: (i) limit or proscribe Employee’s non-waivable right to
file a charge with the EEOC or other agency, if such waiver is prohibited by
law; (ii) limit or proscribe Employee’s non-waivable right to participate as a
witness or cooperate in any investigation by the EEOC or other agency, if such
waiver is prohibited by law; (iii) apply to any claim arising out of conduct
occurring after the date this Agreement is signed; (iv) apply to any claim to
enforce the terms of this Release; or (v) apply to any claim to challenge the
validity of this Agreement under the ADEA.
Section 9. Representations by Employee. Employee warrants that Employee is
legally competent to execute this Agreement and that Employee has not relied on
any statements or explanations made by the Employer or its attorney. Moreover,
Employee hereby acknowledges that Employee has been advised to and afforded the
opportunity to consult with legal counsel regarding the terms of this Agreement,
including the release of all claims and waiver of rights set forth in Section 8.
Employee acknowledges that Employee has been offered forty-five (45) days to
consider this Agreement. After having been so advised, and without coercion of
any kind, Employee freely, knowingly, and voluntarily enters into this
Agreement. Employee further acknowledges that Employee may revoke this Agreement
within seven (7) days after execution and further understands that this
Agreement shall not become effective or enforceable until seven (7) days after
execution (the “Effective Date”). Any revocation must be in writing and directed
to John H. Clayton, First Industrial Realty Trust, Inc., 311 South Wacker Drive,
Suite 4000, Chicago, Illinois 60606. If sent by mail, any revocation must be
postmarked within the 7-day period and sent by certified mail, return receipt
requested.

 



--------------------------------------------------------------------------------



 



Section 10. No Admissions. Employer denies that it or any of its employees or
agents has taken any improper or illegal action against Employee, and Employee
agrees that this Agreement shall not be admissible in any proceeding as evidence
of improper action by Employer or any of its employees or agents.
Section 11. Confidentiality. Employee and Employer agree to keep the existence
and the terms of this Agreement confidential, except as may be required by law
or in connection with the preparation of tax returns.
Section 12. Non-Waiver. Employer’s waiver of a breach of this Agreement by
Employee shall not be construed or operate as a waiver of any subsequent breach
by Employee of the same or of any other provision of this Agreement.
Section 13. Choice of Law; Forum; Attorneys’ Fees. This Agreement is executed
pursuant to and is governed by the substantive law of Illinois without regard to
choice-of-law principles. Any action, dispute or litigation arising out of or
relating to this Agreement shall be filed only in the federal or state courts of
the State of Illinois. The prevailing party in any such action shall be entitled
to his/her/its attorneys’ fees.
Section 14. Entire Agreement. This Agreement sets forth the entire agreement
between the parties and shall be final and binding as to all claims that have
been or could have been advanced on behalf of Employee pursuant to any claim
arising out of or related in any way to Employee’s employment with Employer and
the termination of that employment.
Section 15. Ability to Revoke Agreement. The parties expressly recognize that
this Agreement will become irrevocable seven (7) days after its execution and
non-revocation by Employee per Section 9. In any action to enforce this
Agreement, the terms of the Agreement shall be binding, and the reneging party
expressly and irrevocably waives any right to contest or collaterally attack its
terms on any basis, including, but not limited to, ignorance or mistake.
Section 16. Successors and Assigns. The parties agree that this Agreement shall
be binding upon them and inure to the benefit of Employee and Employer and their
respective representatives, heirs, successors and assigns. The parties agree
that in the event that any claim, suit or action shall be commenced by Employee,
Employee’s heirs, executors, spouse, or administrators relating to Employee’s
employment with Employer or the termination thereof, this Agreement shall
constitute a complete defense to any such claims, suits or actions so
instituted.
Section 17. Knowing and Voluntary. Employee represents further that Employee has
read the terms of this Agreement, and that Employee has had sufficient time to
consider executing it; that Employee knows and understands the rights that
Employee is waiving and the terms and consequences of Employee’s execution of
this Agreement; that Employee executes this Agreement knowingly, voluntarily, in
good faith, with a

 



--------------------------------------------------------------------------------



 



genuine intent to waive the rights identified herein; and that Employee has not
been subjected to any duress, coercion, fraud, overreaching, or exploitation.
Employee states that Employee has read and understands that this Agreement is
meant as a general release and waiver of claims, releasing Employer, its owners,
predecessors, subsidiaries, parent, affiliates and other related entities, their
shareholders, members, employees, directors, agents and attorneys, from any and
all claims Employee may now have against them, that Employee voluntarily agrees
to the terms set forth herein, that Employee knowingly and willingly intends to
be legally bound by the same, that Employee was given adequate opportunity to
consider the Agreement, and that the terms and conditions hereof were determined
by negotiation between Employee and Employer.
Section 18. Severability. The parties also understand and agree that in the
event any provision of this Agreement is deemed to be invalid or unenforceable
by any court, arbitrator, or administrative agency of competent jurisdiction,
or, in the event that any provision of the Agreement cannot be modified or
restricted so as to be valid and enforceable, then that provision shall be
deemed excised from the Agreement and the remaining provisions of the Agreement
shall remain in effect and be construed and enforced as if such provision had
originally been incorporated therein as so restricted or modified, or as if such
provision had not originally been contained therein, as the case may be.
Section 19. Disclosures. Schedule A, which is attached hereto, contains the ages
and job titles of the employees selected by Employer for termination as part of
its reduction-in-force, the employees not selected by Employer for termination
and whether or not the terminated employees were offered severance benefits.
Schedule A also contains Employer’s criteria for selecting employees for
termination and its criteria for offering severance payments to the terminated
employees.
READ CAREFULLY.
THIS DOCUMENT CONTAINS A GENERAL RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS

          FIRST INDUSTRIAL INVESTMENTS, INC.      
By:
  First Industrial Realty Trust, Inc.,    
 
  Its general partner    
 
       
By:
  /s/ John Potempa   /s/ Jerry Pientka
 
       
 
      Jerry Pientka 
Title:
  HR Manager    
 
       
Date:
  2/25/09   Date: 2/27/09

 